Case 3:19-cr-00621-EMC Document 76 Filed 10/15/20 Page 1 of 3
               Case 3:19-cr-00621-EMC Document 76 Filed 10/15/20 Page 2 of 3



                                                             U.S. Department of Justice
                                                             United States Attorney
                                                             Northern District of California

     11th Floor, Federal Building                                                                       (415)436-7200
     450 Golden Gate Ave., Box 36055                                                               FAX (415) 436-7234
     San Francisco, CA 94102-3495


                                                                             October 13, 2020
 VIA EMAIL
 Ellen Leonida
 Assistant Federal Defender
 450 Golden Gate Avenue, 19th Floor
 San Francisco, CA 94102


                       Re:          United States v. Ahmad Abouammo,
                                    CR 19-0621 EMC-1

Dear Counsel:


       Please find below a description of the specific wires related to Counts 6 through 10 and
17 through 19 of the First Superseding Indictment in the above-referenced matter:


 Count            Date           Date       Time      Duration (Minutes      Bates/Source
                                (UTC)      (UTC)      and Seconds)
      6       5/21/2015       5/22/2015    2:30:27    1,305 seconds          TMOBILE-0000727-1048, Line 1963
                                                                             (Records for Ahmed Almutairi
                                                                              REDACTED );
                                                                             TMOBILE-0000065, Line 5179
                                                                             (Records for Ali Alzabarah REDACTED )
      7       5/29/2015       5/29/2015    16:26:18   218 seconds            TMOBILE-0000065, Line 5264
                                                                             (Records for Ali Alzabarah REDACTED )
      8        6/1/2015        6/1/2015    16:33:30   3 minutes 53 seconds   TMOBILE-0000065, Line 5287
                                                                             (Records for Alzabarah REDACTED )
      9        6/3/2015        6/3/2015    14:15:18   7 seconds              TMOBILE-0000065, Line 5264
                                                                             (Records for Ali Alzabarah REDACTED )
     10       6/14/2015       6/14/2015    20:58:20   7 minutes 16 seconds   ATT-0002034, Line 45
                                                                             (Records for Foreign Official-1
                                                                               REDACTED )

     17       8/20/2015       8/20/2015    19:12:47   56 seconds             TMOBILE-0000065, Line 6423
                                                                             (Records for Ali Alzabarah REDACTED )
     18        9/8/2015        9/9/2015    03:01:35   302 seconds            TMOBILE-0000065, Line 6590
                                                                             (Records for Ali Alzabarah REDACTED )
     19       12/2/2015       12/3/2015    03:20:30   8 seconds              TMOBILE-00000685, Line 2361
                                                                             (Records for Associate-1 REDACTED )


//
         Case 3:19-cr-00621-EMC Document 76 Filed 10/15/20 Page 3 of 3

Counsel
Discovery Letter
Page | 2

       For additional information about the telephone calls that took place on December 2, 2020
(December 3, 2020 Universal Coordinated Time), including the call charged as a wire in Count
19, I would direct your attention to the following documents: US-FD302-00000291-299, US-
FD302-00000141-144, and US-FD30200001595-1600.


       Please contact me if you have any questions concerning the foregoing.


                                                          Very truly yours,

                                                          DAVID L. ANDERSON
                                                          United States Attorney


                                                                      /s/
                                                          COLIN SAMPSON
                                                          Assistant United States Attorney
Encls.: None

CC:    Benjamin Hawk, NSD




                                               2
